Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20    PageID.82   Page 1 of 47




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT WILL BREATHE,
TRISTAN TAYLOR, NAKIA WALLACE,                        Case No.
JAZTEN BASS, LAUREN ROSEN, LAURYN                     Hon:
BRENNAN, AMY NAHABEDIAN, ZACH
KOLODZIEJ, LAUREN BRANCH,
LILLIAN ELLIS, OLIVIA PUENTE,
IMAN SALEH, MARGARET HENIGE,
CAYLEE ARNOLD, AND ALEXANDER ANEST,

            Plaintiffs,
vs.

CITY OF DETROIT, a municipal corporation,
MAYOR MICHAEL DUGGAN, acting in his official
and individual capacities, CHIEF JAMES CRAIG, acting in his official
and individual capacities, OFFICER STEPHEN ANOUTI, SERGEANT
TIMOTHY BARR, OFFICER DAVID HORNSHAW, OFFICER MARIAH
ERARD, and OFFICER DOES 1-100 inclusive,
acting in their respective individual capacities, all jointly and severally,

             Defendants.
__________________________________________________________________/
 Jack W. Schulz (P78078)           Julie H. Hurwitz (P34720)
 Amanda M. Ghannam (P83065)        William H. Goodman (P14173)
 SCHULZ LAW PLC                    Melissa A. Brown (P79127)
 PO Box 44855                      GOODMAN HURWITZ & JAMES,
 Detroit, MI 48244                 PC
 (313) 246-3590                    1394 E. Jefferson Ave.
 jackwschulz@gmail.com             Detroit, MI 48207
 amandamghannam@gmail.com          (313) 567-6170
 On behalf of the National Lawyers jhurwitz@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter   bgoodman@goodmanhurwitz.com
 Attorneys for Plaintiffs          mbrown@goodmanhurwitz.com
                                   On behalf of the National Lawyers
 Sean Riddell (P81302)             Guild, Detroit/Michigan Chapter
 The Riddell Law Firm PLLC         Co-counsel for Plaintiffs
                                      1
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.83    Page 2 of 47




 400 Renaissance Center, Ste. 2600
 Detroit, MI 48243
 (313) 497-0074
 sriddell@riddelllawfirm.com
 On behalf of the National Lawyers
 Guild, Detroit/Michigan Chapter
 Co-counsel for Plaintiffs
__________________________________________________________________/

       PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING
             ORDER AND PRELIMINARY INJUNCTION
               (EXPEDITED HEARING REQUESTED)

      Plaintiffs, Detroit Will Breathe, Tristan Taylor, Nakia Wallace, Jazten Bass,

Lauren Rosen, Lauryn Brennan, Amy Nahabedian, Zachary Kolodziej, Graham

Branch, Lillian Ellis, Olivia Puente, Iman Saleh, Margaret Henige, Caylee Arnold,

and Alexander Anest (“Plaintiffs”) move for a temporary restraining order and

preliminary injunction pursuant to Federal Rule of Civil Procedure 65 and the First

and Fourth Amendments to the United States Constitution. Plaintiffs support this

motion with the contents of their Verified Complaint, Brief in Support, and affidavits

from witnesses and individuals who suffered violations similar to those of Plaintiffs.

      Plaintiffs specifically seek an order enjoining Defendant City of Detroit, its

police department, and its officers, agents, and employees (collectively “DPD”) as

follows:

      1.     That the DPD be enjoined from utilizing striking weapons, such as

batons and shields, against demonstrators who do not pose a threat to any officer and



                                          2
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.84   Page 3 of 47




have not committed any crimes or otherwise been accused of misdemeanors or civil

infractions.

      2.       That the DPD be enjoined from utilizing striking weapons, such as

batons and shields, on any individual who is subdued, attempting to disperse,

assisting an injured demonstrator, or otherwise not resisting any lawful command.

      3.       That the DPD be enjoined from using any striking weapons, such as

batons or shields, or other forms of physical combat against individuals attending

demonstrations for the purpose of providing medical support or to legal observe. To

facilitate DPD’s identification of these individuals, Medics will be clearly marked

with a large red cross and legal observers will be wearing a National Lawyers’ Guild

issued or authorized Legal Observer hat (a neon green hat).

      4.       That the DPD be enjoined from deploying tear gas against

demonstrators without first issuing an audible warning and notice to disperse, and

time to comply with a legitimate dispersal order.

      5.       That the DPD be enjoined from using pepper spray against non-violent

demonstrators who have not committed any crimes or otherwise accused of

misdemeanors or civil infractions.

      6.       That the DPD be enjoined from utilizing chemical irritants against

individuals who are already subdued or are otherwise attempting to disperse.




                                          3
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20          PageID.85    Page 4 of 47




        7.    That the DPD be enjoined from utilizing chemical irritants against

individuals who have not been accused of any crimes.

        8.    That the DPD be enjoined from utilizing rubber bullets against

demonstrators who have not committed any crimes or are otherwise accused of

misdemeanors or civil infractions.

        9.    That the DPD be enjoined from placing demonstrators in chokeholds.

        10.   That the DPD be enjoined from ramming demonstrators with their

vehicles or using moving vehicles for crowd control.

        11.   That the DPD be enjoined from using the LRAD Sound Cannon.

        12.   That the DPD be enjoined from removing protective face masks from

individuals who are shielding themselves from Covid-19 or otherwise denying

individuals the ability to replace or reposition their protective facial masks or

maintaining social distance.

        13.   That the DPD be enjoined from tightening zip ties to the point in which

an individual’s hands lose circulation, intentionally or to a standard that a reasonable

trained police officer would be aware such injury is possible. If an arrestee alerts an

officer that they have lost circulation to their hands or are otherwise in pain the

officer must give attention and remedy the issue by removing or loosening the zip

ties.




                                           4
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.86    Page 5 of 47




      14.    That the DPD be enjoined from denying timely medical attention to

individuals it has arrested or otherwise seized.

      15.    That the DPD be enjoined from denying arrestees access to water and

restrooms for extended periods of time.

      16.    That the DPD be enjoined from deliberately subjecting arrestees to

torturous conditions including, but not limited to, placing arrestees in oppressively

hot vehicles for several hours or placing restrained arrestees outdoors in the sun for

several hours without shade or water.

      17.    That the DPD be enjoined from arresting, or otherwise seizing, any

demonstrator and/or demonstrators en masse unless they have individualized

probable cause to believe that such individual(s) committed a crime justifying arrest.

      18.    That the DPD be enjoined from arresting individuals attending

demonstrations for the purpose of providing medical support or to legal observe. To

facilitate DPD’s identification of these individuals, Medics will be clearly marked

with a large red cross and legal observers will be wearing a National Lawyers’ Guild

issued or authorized Legal Observer hat (a neon green hat).

      The materials submitted in support of this motion demonstrate that

“immediate injury, loss, or damage will result to the movants before the adverse

party can be heard in opposition.” Fed. R. Civ. P 65(b)(1)(A). They demonstrate a

threat of irreparable harm to the Plaintiffs, likely to be repeated as to said named


                                          5
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20          PageID.87    Page 6 of 47




Plaintiffs, and other demonstrators or potential demonstrators who are not parties to

the suit, the Plaintiffs are likely to succeed on the merits, that the balance of this

harm against any harm the TRO may inflict on others parties weighs in favor of

granting the TRO, and that the public interest favors issuing a TRO. There is no

place in Detroit or this County for intentionally brutalizing, injuring, and maiming,

non-violent protestors, medics, and spectators.

      If the Court grants the requested relief, Plaintiffs seek an expedited hearing

under Federal Rule of Civil Procedure 65(b)(3). To demonstrate the necessity of the

requested relief, Plaintiffs respectfully request the ability to play video footage and

present witnesses.

                                              Respectfully submitted,

                                              SCHULZ LAW PLC

                                              By: /s/ Jack W. Schulz
                                              Jack W. Schulz (P78078)
                                              Amanda M. Ghannam (P83065)
                                              SCHULZ LAW PLC
                                              PO Box 44855
                                              Detroit, MI 48244
                                              (313) 246-3590
                                              jackwschulz@gmail.com
                                              amandamghannam@gmail.com
                                              On behalf of the National Lawyers
                                              Guild, Detroit/Michigan Chapter
                                              Attorneys for Plaintiff
Dated:       August 30, 2020




                                          6
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20    PageID.88   Page 7 of 47




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT WILL BREATHE,
TRISTAN TAYLOR, NAKIA WALLACE,                        Case No.
JAZTEN BASS, LAUREN ROSEN, LAURYN                     Hon:
BRENNAN, AMY NAHABEDIAN, ZACH
KOLODZIEJ, LAUREN BRANCH,
LILLIAN ELLIS, OLIVIA PUENTE,
IMAN SALEH, MARGARET HENIGE,
CAYLEE ARNOLD, AND ALEXANDER ANEST,

            Plaintiffs,
vs.

CITY OF DETROIT, a municipal corporation,
MAYOR MICHAEL DUGGAN, acting in his official
and individual capacities, CHIEF JAMES CRAIG, acting in his official
and individual capacities, OFFICER STEPHEN ANOUTI, SERGEANT
TIMOTHY BARR, OFFICER DAVID HORNSHAW, OFFICER MARIAH
ERARD, and OFFICER DOES 1-100 inclusive,
acting in their respective individual capacities, all jointly and severally,

             Defendants.
__________________________________________________________________/
 Jack W. Schulz (P78078)           Julie H. Hurwitz (P34720)
 Amanda M. Ghannam (P83065)        William H. Goodman (P14173)
 SCHULZ LAW PLC                    Melissa A. Brown (P79127)
 PO Box 44855                      GOODMAN HURWITZ
 Detroit, MI 48244                 & JAMES, PC
 (313) 246-3590                    1394 E. Jefferson Ave.
 jackwschulz@gmail.com             Detroit, MI 48207
 amandamghannam@gmail.com          (313) 567-6170
 On behalf of the National Lawyers jhurwitz@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter   bgoodman@goodmanhurwitz.com
 Attorneys for Plaintiffs          mbrown@goodmanhurwitz.com
                                   On behalf of the National Lawyers
 Sean Riddell (P81302)             Guild, Detroit/Michigan Chapter
 The Riddell Law Firm PLLC         Co-counsel for Plaintiffs
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.89   Page 8 of 47




 400 Renaissance Center, Ste. 2600
 Detroit, MI 48243
 (313) 497-0074
 sriddell@riddelllawfirm.com
 On behalf of the National Lawyers
 Guild, Detroit/Michigan Chapter
 Co-counsel for Plaintiffs
__________________________________________________________________/

    PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION FOR A
           TEMPORARY RESTRAINING ORDER AND
                 PRELIMINARY INJUNCTION
              (EXPEDITED HEARING REQUESTED)
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20                    PageID.90      Page 9 of 47




                                   TABLE OF CONTENTS

Index of Authorities…..…………………………………………………………....iv

Statement of Issues Presented………………………..…………………………...vii

Controlling or Most Appropriate Authority….........................................................xi

Introduction…….………………………………….....………………...…………..1

Statement of Facts………………………………….....………………...…………..1

Discussion…...………………………………………...………………..…………..5

   I.      Plaintiffs are likely to succeed on the merits…………...…………………6

   A. Plaintiffs are likely to succeed on their excessive force claims
      under the Fourth Amendment…………………………………..…………...6

        1. The Plaintiffs were accused of minor crimes of in several cases
           no crime at all……………………………………..……………..………7

        2. The Plaintiffs posed no immediate threat to the safety of the
           officers or others…………………………………………..……………..8

        3. The Plaintiffs were not actively resisting or attempting to
           evade arrest………………………………………………………...…….8

        4. It was a violation of the Fourth Amendment when Defendants
           used batons, riot shields, and excessive physical force to
           brutalize Plaintiffs and other demonstrators…………………………….9

        5. It was a violation of the Fourth Amendment when Defendants
           fired rubber bullets at demonstrators………………………………..…10



                                                  i
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20     PageID.91   Page 10 of 47




      6. It was a violation of the Fourth Amendment when Defendants
         used chokeholds against Plaintiff Nakia Wallace and
         other demonstrators…………………………………….………………10

      7. It was a violation of the Fourth Amendment when Defendants
         utilized deadly force by ramming Plaintiff Jazten Bass
         and other demonstrators with a police vehicle…………………………11

      8. It was a violation of the Fourth Amendment when Defendants
         deployed chemical irritants to injure and deter Plaintiffs
         and other demonstrators…………………………………………….….12

      9. It was a violation of the Fourth Amendment when Defendants
         deployed a Long Range Acoustic Device (“LRAD”) to injure
         and deter Plaintiffs and other demonstrators…………………………..12

      10.It was a violation of the Fourth Amendment when Defendants
         restrained Plaintiffs and other demonstrators with intentionally
         tightened zip ties…………………………………………………….…..13

   B. Plaintiffs are likely to succeed on claims that they were subjected to
      punitive, unnecessary, and torturous conditions in violation of the
      Fourth Amendment………………………………………………………...13

   C. Plaintiffs are likely to succeed on claims that they were falsely
      arrested in violation of the Fourth Amendment……………………….…...14

   D. Plaintiffs are likely to succeed on their First Amendment claims……….....15

      1. Plaintiffs engaged in activity protected by the First Amendment...….…15

      2. The use of force against Plaintiffs and mass arrests of Plaintiffs
         have chilled their First Amendment Rights………………………..……16

      3. Defendants’ conduct was motivated by Plaintiffs’ protected activity…..17
                                        ii
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.92    Page 11 of 47




   E. Plaintiffs are likely to succeed on their Monell claims…………….………18

   II.    Plaintiffs will suffer irreparable harm without the
          Court’s intervention……………..…………............................................19

   III.   The public’s interest and balance of equities weigh strongly in
          favor of Plaintiffs………………………………………………………..20

   IV.    Courts across the country have enjoined similar police conduct
          arising from Black Lives Matter protests…………………..……..……..21

Conclusion……………………………...………………..………………………..25




                                          iii
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.93   Page 12 of 47




                        INDEX OF AUTHORITIES


CASES

Southern Glazers Distribs. of Ohio, LLC v. Great Lakes Brewery Co.,
860 F.3d 844 (6th Cir. 2017)………………………...……………………………..6

Obama for America v. Husted,
697 F.3d 423 (6th Cir. 2012)……………………………………………………….6

Liberty Coins, LLC v. Goodman,
748 F.3d 682 (6th Cir. 2014)……………………………………………………….6

Graham v. Connor,
490 U.S. 386 (1989)………………………………………………………..……6, 7

Scott v. Clay County,
205 F.3d 867 (6th Cir. 2000)……………………………………………………....7

Ciminillo v. Streicher,
434 F.3d 461 (6th Cir. 2006)……………………………………………...……7, 10

Grawey v. Drury,
567 F.3d 302 (6th Cir. 2009)…………………………………………………….7, 8

Crawford v. Geiger,
656 Fed. Appx. 190 (6th Cir. 2013)…………………………………………..……7

Solomon v. Auburn Hills Police Dept.,
389 F.3d 167 (6th Cir. 2004)…………………………………………………….…9

Jones v. City of Cincinnati,
521 F.3d 555 (6th Cir. 2008)……………………………………………………….9

Schreiber v. Moe,
596 F.3d 323 (6th Cir. 2010)………………………………………………..….9, 10

King v. United States,
917 F.3d 409 (6th Cir. 2019)……………………………………………………...11

                                     iv
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.94   Page 13 of 47




Tennessee v. Garner,
471 U.S. 1 (1985)…………………………………………………………………11

Champion v. Outlook Nashville, Inc.,
380 F.3d 893 (6th Cir. 2004)…………………………………………………...…12

Atkins v. Township of Flint,
94 F. App'x 342 (6th Cir. 2004)…………………………………………………..12

Edrei v. Maguire,
892 F.3d 525 (2nd Cir. 2018)…………………………………………..……..12, 13

Vance v. Wade,
546 F.3d 774 (6th Cir. 2008)…………………………………………………..….13

Phelps v. Coy,
286 F.3d 295 (6th Cir. 2002)………………………………………………...……13

Burchett v. Kiefer,
310 F.3d 937 (6th Cir. 2002)…………………………………………………...…14

Estate of Owensby v. City of Cincinnati,
414 F.3d 596 (6th Cir. 2005)……………………………………………………...14

Donovan v. Thames,
105 F.3d 291 (6th Cir. 1997)…………………………………………………..….15

Hartman v. Moore,
547 U.S. 250 (2006)………………………………………………………………15

Thaddeus–X v. Blatter,
175 F.3d 378 (6th Cir. 1999)……………………………………………...15, 16, 17

Leonard v. Robinson,
477 F.3d 347 (6th Cir. 2007)……………………………………………………...16

Glasson v. City of Louisville,
518 F.2d 899 (1975)……………………………………………………………....16



                                     v
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.95   Page 14 of 47




Black Lives Matter Seattle-King County v. City of Seattle,
Seattle Police Department, No. 2:20-cv-00887-RAJ,
2020 WL 3128299 (W.D. Wash. June 12, 2020)………………....16, 17, 22, 23, 24

Monell v. Dep't of Soc. Servs.,
436 U.S. 658 (1978)…………………………………………………………...….18

City of Canton v. Harris,
489 U.S. 378 (1989)…………………………………………………………...….18

Bd. of County Comm’rs v. Brown,
520 U.S. 397 (1997)…………………………………………………………..18, 19

Elrod v. Burns,
427 U.S. 347 (1976)…………………………………………………..…………..19

Overstreet v. Lexington-Fayette Urban Cty. Govt.,
305 F.3d 566 (6th Cir.2002)……………………………………………………....19

Connection Distrib. Co. v. Reno,
154 F.3d 281 (6th Cir. 1998)……………………………………………...………20

Anti Police-Terror Project v. City of Oakland,
Case no. 20-cv-03866-JCS, 2020 WL 4584185 (N.D. Cal. 2020)………..21, 23, 24

Abay et al. v. City of Denver,
Case no. 20-cv-01616-RBJ, 2020 WL 3034161 (D. Col. 2020)……….…21, 23, 25

Don’t Shoot Portland v. City of Portland,
Case no. 3:20-cv-00917-HZ, 2020 WL 3078329 (D. Oreg. 2020)…………….…22

Woodstock et al. v. City of Portland,
Case no. 3:20-cv-1035-SI, 2020 WL 3621179 (D. Oreg. 2020)……………….…22

Goyette v. City of Minneapolis,
Case no. 20-cv-1302, 2020 WL 3056705 (D. Minn. 2020)……………..…….22, 23

RULES

Fed. R. Civ. P. 65…………………………………………….…………………6, 25
                                     vi
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20      PageID.96    Page 15 of 47




                   STATEMENT OF ISSUES PRESENTED

1.    Should the Court enjoin Defendants from utilizing striking weapons such as
      batons and shields, against demonstrators who do not pose a threat to any
      officer and have not committed any crimes or otherwise been accused of
      misdemeanors or civil infractions.

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

2.    Should the Court enjoin Defendants from utilizing striking weapons, such as
      batons and shields, on any individual who is subdued, attempting to
      disperse, assisting an injured demonstrator, or otherwise not resisting any
      lawful command?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

3.    Should the Court enjoin Defendants from using any striking weapons, such
      as batons or shields, or other forms of physical combat against individuals
      attending demonstrations for the purpose of providing medical support or to
      legal observe?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

4.    Should the Court enjoin Defendants from deploying tear gas against
      demonstrators without first issuing an audible warning and notice to
      disperse, and time to comply with a legitimate dispersal order?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

5.    Should the Court enjoin Defendants from using pepper spray against non-
      violent demonstrators who have not committed any crimes or otherwise
      accused of misdemeanors or civil infractions?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No


                                        vii
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20      PageID.97    Page 16 of 47




6.    Should the Court enjoin Defendants from utilizing chemical irritants against
      individuals who are already subdued or are otherwise attempting to
      disperse?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

7.    Should the Court enjoin Defendants from utilizing chemical irritants against
      individuals who have not been accused of any crimes?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

8.    Should the Court enjoin Defendants from utilizing rubber bullets against
      demonstrators who have not committed any crimes or are otherwise accused
      of misdemeanors or civil infractions?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

9.    Should the Court enjoin Defendants from placing demonstrators in
      chokeholds?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

10.   Should the Court enjoin Defendants from ramming demonstrators with their
      vehicles or using moving vehicles for crowd control?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

11.   Should the Court enjoin Defendants from using the LRAD Sound Cannon?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

12.   Should the Court enjoin Defendants from removing protective face masks
      from individuals who are shielding themselves from Covid-19 or otherwise


                                        viii
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.98    Page 17 of 47




      denying individuals the ability to replace or reposition their protective facial
      masks or maintaining social distance?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

13.   Should the Court enjoin Defendants from tightening zip ties to the point in
      which an individual’s hands lose circulation, intentionally or to a standard
      that a reasonable trained police officer would be aware such injury is
      possible. If an arrestee alerts an officer that they have lost circulation to
      their hands or are otherwise in pain the officer must give attention and
      remedy the issue by removing or loosening the zip ties?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

14.   Should the Court enjoin Defendants denying timely medical attention to
      individuals they have arrested or otherwise seized?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

15.   Should the Court enjoin Defendants from denying arrestees access to water
      and restrooms for extended periods of time?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

16.   Should the Court enjoin Defendants from deliberately subjecting arrestees to
      torturous conditions including, but not limited to, placing arrestees in
      oppressively hot vehicles for several hours or placing restrained arrestees
      outdoors in the sun for several hours without shade or water?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

17.   Should the Court enjoin Defendants from arresting, or otherwise seizing, any
      demonstrator and/or demonstrators en masse unless they have individualized
      probable cause to believe that such individual(s) committed a crime
      justifying arrest?
                                          ix
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20       PageID.99   Page 18 of 47




      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No

18.   Should the Court enjoin Defendants from arresting individuals attending
      demonstrations for the purpose of providing medical support or to legal
      observe. To facilitate DPD’s identification of these individuals, Medics will
      be clearly marked with a large red cross and legal observers will be wearing
      a National Lawyers’ Guild issued or authorized Legal Observer hat (a neon
      green hat)?

      Plaintiffs’ Answer: Yes
      Defendants’ Answer: No




                                         x
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20    PageID.100   Page 19 of 47




         CONTROLLING AUTHORITIES PER LOCAL RULE 7.1

Scott v. Clay County, 205 F.3d 867 (6th Cir. 2000)

Grawey v. Drury, 567 F.3d 302 (6th Cir. 2009);

Ciminillo v. Streicher, 434 F.3d 461 (6th Cir. 2006)

Thaddeus–X v. Blatter, 175 F.3d 378 (6th Cir. 1999)

Bd. of County Comm’rs v. Brown, 520 U.S. 397 (1997)




                                        xi
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20      PageID.101    Page 20 of 47




                                INTRODUCTION

      Since May 29, 2020, Defendants (collectively “DPD”) have repeatedly

responded to peaceful demonstrations for equal rights under the law for Black

Detroiters with unnecessary, unreasonable, and excessive violence, subjecting non-

violent demonstrators to, among other things, tear-gas, pepper-spray, beatings,

rubber bullets, deafening and disorienting sound cannons, police vehicles, flash

grenades, chokeholds, and cordoning them off in small groups (“kettled”), and

arresting en masse without probable cause. DPD has made it clear that it will

continue to use violence against peaceful demonstrators without Court intervention.

      Plaintiffs argue that the DPD’s use of less-lethal, “crowd control” weapons

and violates their First Amendment right to protest and their Fourth Amendment

right to be free from excessive force. Plaintiffs seek an order enjoining Defendant

City of Detroit and their agents and employees from utilizing the specific excessive

tactics against demonstrators as listed within the accompanying Motion.

                           STATEMENT OF FACTS

      Plaintiffs incorporate by reference the factual allegations contained in their

Verified Complaint. (Verified Complaint, Doc. No. 1, hereafter “VC”) Those facts

may be summarized as follows:

      After the death of George Floyd, Plaintiffs, alongside hundreds of residents

of Detroit and the surrounding area, joined thousands around the country to demand
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20      PageID.102    Page 21 of 47




justice for Mr. Floyd in a continuation of the “Black Lives Matter” movement. The

demonstrations have been overwhelmingly peaceful. However, DPD, with the

endorsement of Defendants Michael Duggan and James Craig, immediately and

consistently responded with unreasonable, unnecessary, and excessive force.

      On the first night of demonstrations (May 29, 2020) Detroit police deployed

officers in riot gear, who attacked and beat demonstrators using their batons and

shields. They pepper-sprayed demonstrators and launched canisters of tear gas

indiscriminately into the crowd. Officers brutally beat and arrested Plaintiff G.

Branch, who attended as a volunteer medic, while growling “welcome to Detroit,

bitch” into their ear, then threatened them with felony charges if they returned to

protest again. Approximately 60 people were arrested and many more were beaten,

pepper-sprayed, and tear-gassed. G. Branch has not attended a demonstration since.

      Despite DPD’s show of force, hundreds more demonstrators returned to the

streets the next day -- and almost every day since. As the demonstrations continued,

Defendants’ violence escalated. Every night between May 29 and June 2, 2020, DPD

responded to the demonstrations with beatings, tear gas, pepper spray, and mass

arrests. On May 31, 2020, Defendant Duggan implemented a citywide curfew of

8:00 P.M., which DPD enforced exclusively against Black Lives Matter

demonstrators. That night, in addition to the tactics and weaponry described above,

officers shot indiscriminately at demonstrators, including Plaintiff A. Nahabedian,


                                         2
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.103    Page 22 of 47




with rubber bullets. On June 2, 2020, DPD officers deployed an LRAD sound

cannon, causing injury and possibly permanent hearing loss to demonstrators

including Plaintiffs L. Rosen and L. Ellis. On June 28, 2020, officers plowed through

a group of demonstrators, including Plaintiff J. Bass, with their police SUVS.

      On July 10, 2020, DPD shot and killed Hakim Littleton. As the

demonstrations grew to include calls for an investigation, police again escalated their

use of excessive force. Officers, including Defendant Officers Hornshaw and Erard,

pepper-sprayed, tear-gassed, and brutally beat Plaintiffs T. Taylor, O. Puente, L.

Brennan, Z. Kolodziej, I. Saleh and N. Wallace. I. Saleh was left with a fractured

hip. T. Taylor, Z. Kolodziej, and N. Wallace were arrested. One officer held N.

Wallace with an extended chokehold. When N. Wallace asked an officer “do they

pay you enough to defend murderers?”, he told her to “shut the fuck up before I

make you the next victim.”

      On August 22, 2020, Plaintiff Detroit Will Breathe hosted a gathering at the

intersection of Woodward and John R in downtown Detroit. Participants danced,

sang, played music, blew bubbles, read books, and chatted with one another. They

described the atmosphere as relaxed, festive, and jovial - “like a block party” -- until

Defendants, continuing their pattern and practice of using excessive force against

nonviolent demonstrators, deployed officers in riot gear to attack the group. Officers

again deployed pepper spray, tear gas, and smoke canisters, charged into the crowd,


                                           3
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20          PageID.104    Page 23 of 47




and began to tackle and beat demonstrators with their batons, shields, and fists. As

on the prior days, the officers -- not the demonstrators -- initiated the chaos. Multiple

people, including demonstrators, bystanders, and legal observers, were beaten and

arrested. Plaintiff A. Anest was beaten so severely that he was hospitalized for five

days with a collapsed lung and broken rib. Plaintiff C. Arnold was tackled, detained,

handcuffed, and then pepper-sprayed directly in the face as she lay helpless, pinned

to the ground by multiple officers. Plaintiff M. Henige was dragged down

Woodward Avenue by her feet and legs.

      Plaintiffs also incorporate by reference the factual allegations contained in the

attached declarations which consistently confirm that it was DPD officers who

initiated violence against Plaintiffs and the other demonstrators and that they have

done so as a matter of policy and practice. Some notable excerpts include:

   ● “I saw someone (who I couldn’t at first identify) with multiple officers on top
     of him, we all screamed, pleading for them to get off of him (he ended up in
     the hospital for stitches on his face, which was covered in blood when I finally
     identified him.” - M. Henige (Exhibit A)

   ● “It was clear that riot police took joy and amusement in causing major bodily
     damage and pain to demonstrators...I have been marching with DWB since
     about day #2 and can confirm this is a pattern with Detroit Police
     Department.” - L. Rosen (Exhibit B)

   ● “...One protestor...doubled over and wailed in pain. I have never heard another
     human make a noise like I heard her make. It was guttural and it brought tears
     to my eyes. Once she was finally able to speak, she told us it was her zip ties
     that were causing her so much pain...her hands were somewhere between
     grey, blue, and purple….her zip ties were so tight that it took them several


                                           4
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.105    Page 24 of 47




      minutes to cut them off. This poor young woman continued to cry out in pain
      the entire time.” - C. Arnold (Exhibit C)

   ● “The police never addressed the crowd, immediately approaching, I saw them
     assault people next to me who were not resisting.” - A. Kaplowitz (Exhibit D)

   ● “A 4’11” woman who has also been with us since June was repeatedly beaten
     in the face and is now streaming blood. I have never seen anything like this…
     All around us people are being hit, shoved to the ground, piled on by multiple
     officers.” - B. K. Saginaw (Exhibit E)

   ● “I pulled my car away from the curb to leave...the officer nearest me opened
     my driver’s side door and grabbed my left arm to try to pull me out of the
     car...I told them I was caught in my seat belt and they continued to pull on my
     twisted arm to drag me out of the vehicle...We were also mocked, laughed at,
     and bullied by nearly every one of the officers.” - C. Sumbler (Exhibit F)

   ● “Myself and the other demonstrators stood in line in solidarity chanting “we
     don’t see no riot here, why are you in riot gear” with no intention of moving
     forwards towards the police and made no actions that could have been
     interpreted as such.” - K. Waterman (Exhibit G)

   ● “I was just standing still. I didn’t touch any officer nor did I throw anything
     and yet an officer singled me out and sprayed my face with the red liquid
     (pepper spray). The look in this man’s face was pure anger and hatred.” - A.
     Loper (Exhibit H)

   ● “Being injured and asking for help, one officer spit and said “you volunteered,
     you deserve it”...another officer... [said] “stop protesting or we will fuck you
     up” and pointing to his private part location.” - F. Muthana (Exhibit I)

   ● “I saw nobody on the riot line reach for a zip tie, attempt to take a protestor’s
     arm, or turn anyone around to make an arrest. The first and only actions i saw
     on their approach were riot shields and batons hitting still non-violent
     demonstrators.” - B. Vanderveen (Exhibit J)

                                  DISCUSSION




                                          5
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.106     Page 25 of 47




      In issuing the requested injunctive relief, the Court must consider Fed. R. Civ.

P. 65, as well as the following four factors: (1) the likelihood of the plaintiff’s

success on the merits; (2) whether the plaintiff will suffer irreparable injury without

the injunction; (3) whether granting the injunction will cause substantial harm to

others; and (4) the injunction’s impact on the public interest. Southern Glazers

Distribs. of Ohio, LLC v. Great Lakes Brewery Co., 860 F.3d 844, 849 (6th Cir.

2017). These four considerations are factors to be balanced, not prerequisites that

must be met. Id. Here, all four factors favor granting preliminary injunctive relief.

      I.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

      “When a party seeks a preliminary injunction on the basis of a potential

constitutional violation, ‘the likelihood of success on the merits often will be the

determinative factor.” Obama for America v. Husted, 697 F.3d 423, 436 (6th Cir.

2012). In such cases, “the likelihood of success on the merits is a legal question and

there is little dispute of the facts in the record.” Liberty Coins, LLC v. Goodman,

748 F.3d 682, 689 (6th Cir. 2014). The facts alleged by Plaintiffs herein have been

routinely documented through the press and social media and are supported through

the allegations in the Verified Complaint and attached declarations.

      A. Plaintiffs are likely to succeed on their excessive force claims under the
         Fourth Amendment

      The success of Fourth Amendment claims under 42 U.S.C 1983 generally

depends on whether the DPD officer’s use of force was objectively reasonable.
                                          6
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.107     Page 26 of 47




Graham v. Connor, 490 U.S. 386, 392-399 (1989). To determine whether the force

used to affect a seizure is permissible under the Fourth Amendment, courts weigh

“the nature and quality of the intrusion on the individual's Fourth Amendment

interests against the countervailing governmental interests at stake.” Id. at 396. This

balancing analysis requires an assessment of the particular facts and circumstances

surrounding the seizure, including “[1] the severity of the crime at issue, [2] whether

the suspect poses an immediate threat to the safety of the officers or others, and [3]

whether he is actively resisting arrest or attempting to evade arrest by flight.” Scott

v. Clay County, 205 F.3d 867, 876–77 (6th Cir. 2000) (quoting Graham, 490 U.S.

at 396–97). In the absence of these three factors, the Sixth Circuit has consistently

held that a police officer’s use of disproportionate force is unreasonable under the

Fourth Amendment, even where circumstances involve an unruly crowd. See, e.g.,

Ciminillo v. Streicher, 434 F.3d 461 (6th Cir. 2006); Grawey v. Drury, 567 F.3d

302 (6th Cir. 2009); Crawford v. Geiger, 656 Fed. Appx. 190 (6th Cir. 2013).

      1. The Plaintiffs were accused of minor crimes or no crime at all

      The commission of a minor crime by an unarmed person is not sufficient to

weigh in favor of unreasonable use of force in a Graham analysis. See Grawey, 567

F.3d at 311-312. In Grawey, a police officer pepper-sprayed the plaintiff after the

plaintiff first attempted to flee the scene of a domestic altercation but then stopped

running. Id. at 306-307. The court held that the officer’s use of pepper-spray was


                                          7
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.108     Page 27 of 47




unreasonable because the plaintiff’s crime, disturbing the peace, was “relatively

minor,” and the plaintiff was not actively resisting arrest at the time the officer

sprayed him. Id. at 311. Here, Plaintiffs, if accused of a crime at all, were accused

of disturbing the peace or lesser civil infractions. No Plaintiff has actively resisted

arrest. Yet DPD, unprovoked, has utilized unreasonable force and deployed “non-

lethal” weapons against unarmed demonstrators on a regular basis.

      2. The Plaintiffs posed no immediate threat to the safety of the officers or
         others

      Throughout months of demonstrations, no Plaintiff (or demonstrator on

information and belief) has been charged with assaulting a DPD officer. In fact,

demonstrators were sitting, dancing, playing instruments, blowing bubbles, and

chanting “Why are you in riot gear? We don’t see a riot here” prior to DPD officers

charging them at full speed, batons swinging rather than even attempting to make

arrests. Others who were beaten attended the demonstration as non-participant

medics or simply were standing on the sidewalk observing. Defendant Chief James

Craig’s obtuse attempt at justifying the brutality of August 22, 2020 was a claim that

a demonstrator shined a laser pointer at an officer. (Exhibit K)

      3. The Plaintiffs were not actively resisting or attempting to evade arrest

      As stated throughout the Verified Complaint and attached affidavits, the

Plaintiffs were not actively resisting or attempting to evade arrest. (See VC and

Exhibits A-J) DPD’s first move was force and the use of “non-lethal” weapons prior
                                          8
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.109     Page 28 of 47




to attempting to make arrests in each relevant encounter with Plaintiffs. In fact, many

Plaintiffs were actively attempting to comply with officers by voluntarily placing

their hands behind their back and standing still when officers used force on them.

      4. It was a violation of the Fourth Amendment when Defendants used batons,
         riot shields, and excessive physical force to brutalize Plaintiffs and other
         demonstrators.

      Within their Verified Complaint, Plaintiffs have provided ample evidence that

DPD viciously beat them with batons, riots shields, and other physical force without

provocation, without any Plaintiff posing a threat to officers, without resistance, and

without warning. DPD took these extreme actions knowing that Plaintiffs were

unarmed and were either accused of minor crimes or no crime at all.

      The Sixth Circuit has routinely found equal or lesser brutality to be a valid

Fourth Amendment claim. In Solomon v. Auburn Hills Police Dept., a Fourth

Amendment excessive force claim was allowed to proceed when a police officer

shoved an individual into a wall, injuring her, when the suspect was arrested on a

minor charge, did not pose a threat to the safety of officers or others, and did not

attempt to flee or resist arrest. 389 F.3d 167 (6th Cir. 2004); see also Jones v. City

of Cincinnati, 521 F.3d 555 (6th Cir. 2008) (plaintiff established viable claims for

excessive force and failure to provide medical care where police officers beat

decedent with batons, used pepper spray after handcuffing him, and used their

combined weight to hold him down). In Schreiber v. Moe, the court acknowledged


                                          9
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20          PageID.110    Page 29 of 47




"it is difficult to conceive of a law-enforcement interest that would have been served

by punching [plaintiff] in the face over 20 times with enough force to fracture his

facial bones." 596 F.3d 323, 332 (6th Cir. 2010). Here, it is difficult to conceive the

law-enforcement interest in routinely beating non-resisting demonstrators with

batons and riot shields prior to even attempting to place them under arrest. Rather

than facing an arrest for incidents of civil disobedience, if even valid, Plaintiffs have

suffered concussions, fractures, broken ribs, bruises, hospitalization, and other

shocking injuries without justification.

      5. It was a violation of the Fourth Amendment when Defendants fired rubber
         bullets at demonstrators

      In Ciminillo, the Sixth Circuit found that a jury could find an officer liable for

excessive force for shooting with a beanbag propellant an unarmed individual who

was slowly approaching officer with hands in a "surrender" position. 434 F.3d 461.

Here, DPD shot at demonstrators just standing nearby or dispersing as ordered

without any warning. Plaintiff Nahabedian was shot in the chest by a rubber bullet,

without warning or provocation, while attempting to disperse after being engulfed

in tear gas. (VC at 123-133). She was not arrested or accused of a crime. Notably,

felony assault with a dangerous weapon charges have been issued against DPD

officer D. Debono after he fired rubber bullets at three journalists. (Exhibit L)

      6. It was a violation of the Fourth Amendment when Defendants used
         chokeholds against Plaintiff Nakia Wallace and other demonstrators


                                           10
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.111     Page 30 of 47




      Plaintiff Nakia Wallace witnessed a DPD officer placing his knee on a young

demonstrator’s neck in a technique eerily reminiscent of that used to murder George

Floyd. After N. Wallace shouted, “Get off his neck!” a DPD officer, in some kind of

sick irony, seized and placed N. Wallace herself in a chokehold. (VC at 136-146)

The use of a chokehold constitutes deadly force as a matter of law. King v. United

States, 917 F.3d 409, 431 (6th Cir. 2019). DPD later issued a baseless “disorderly

conduct” misdemeanor ticket to N. Wallace – a minor crime. Even if the arrest and

ticket were legitimate, they would not justify the officer’s use of a deadly chokehold,

which was excessive and a violation of N. Wallace’s Fourth Amendment rights.

      7. It was a violation of the Fourth Amendment when Defendants utilized
         deadly force by ramming Plaintiff Jazten Bass and other demonstrators
         with a police vehicle

      It has been settled law for a generation that, under the Fourth Amendment,

“[w]here a suspect poses no immediate threat to the officer and no threat to others,

the harm resulting from failing to apprehend him does not justify the use of deadly

force to do so.” Tennessee v. Garner, 471 U.S. 1, 11 (1985). Yet, Defendants drove

an SUV directly through a crowd of demonstrators striking Plaintiff Bass and

continuing at high speed with him hanging onto the hood for his life. J. Bass, who

was simply leading the march back to its starting point so demonstrators could go

home, posed no immediate threat to the officer inside the vehicle. (VC at 147-158)

There is no objectively reasonable justification for the officers’ use of deadly force.


                                          11
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.112   Page 31 of 47




      8. It was a violation of the Fourth Amendment when Defendants deployed
         chemical irritants to injure and deter Plaintiffs and other demonstrators

      In Champion v. Outlook Nashville, Inc., the Sixth Circuit held that it was

clearly established that using pepper spray on an individual already subdued, and

putting pressure on his back while he was in a face-down prone position, constitutes

excessive force. 380 F.3d 893 (6th Cir. 2004). Yet that was exactly what DPD

officers did to Plaintiff Caylee Arnold. (VC at 177-182)

      The Sixth Circuit has also allowed Fourth Amendment claims to proceed

where officers sprayed an individual with pepper spray but did not inform him that

he was under arrest or that he committed any crime, and did not warn him that they

would use pepper spray. Atkins v. Township of Flint, 94 F. App'x 342, 349 (6th Cir.

2004). This fact pattern mirrors that of each Plaintiff who has been sprayed.

      9. It was a violation of the Fourth Amendment when Defendants deployed a
         Long Range Acoustic Device (“LRAD”) to injure and deter Plaintiffs and
         other demonstrators

      The use of the LRAD has not been previously tested in the Sixth Circuit.

However, the Second Circuit rejected a defendants’ motion to dismiss, a claim of

excessive force regarding an LRAD, finding the use of LRAD was unreasonable

because the protesters presented minimal security threat beyond traffic disruption,

were not actively resisting, and suffered substantial physical injuries – exactly the

same circumstances presented in the case at bar. See Edrei v. Maguire, 892 F.3d

525, 537-38 (2nd Cir. 2018). Moreover, the court found that the officers did not
                                         12
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.113     Page 32 of 47




attempt to temper or limit the amount of force they deployed (for example, with an

audible dispersal warning), supporting the proposition that the officer’s use of

LRAD was disproportionate to the risks posed by the protesters. Id. at 538.

      Here, Plaintiffs’ first notice that the LRAD was being deployed was the

screeching wail of the LRAD itself. Like the plaintiffs in Edrei, Plaintiff Rosen has

suffered auditory pain, migraines, tinnitus, and hearing loss as a result of the LRAD.

(TC 183-196); Edrei at 531.

      10.It was a violation of the Fourth Amendment when Defendants restrained
         Plaintiffs and other demonstrators with intentionally tightened zip ties

      In Vance v. Wade, the Sixth Circuit held it to be a triable claim where a

Plaintiff alleged that officers handcuffed him excessively and unnecessarily tightly,

ignored his pleas that cuffs were too tight, and alleged physical injury. 546 F.3d 774

(6th Cir. 2008). Plaintiff Kolodziej makes this identical claim, begging officers to

loosen his zip ties as he was losing feeling in his hands and ultimately suffering from

symptoms of lasting nerve damage. (VC at 210-225) Plaintiffs witnessed police

officers continuing this practice as recently as August 22, 2020, when C. Arnold saw

a young woman doubled over, wailing in pain, as her hands turned blue. (Exhibit C)

      B. Plaintiffs are likely to succeed on claims that they were subjected to
         punitive, unnecessary, and torturous conditions in violation of the Fourth
         Amendment.

      Fourth Amendment standards apply while an arrestee is still within the

custody of arresting officers. Phelps v. Coy, 286 F.3d 295 (6th Cir. 2002). As
                                          13
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.114    Page 33 of 47




discussed throughout their Verified Complaint, Plaintiffs have suffered numerous

Fourth Amendment violations while in the custody of DPD. Plaintiffs, some pepper-

sprayed and/or bleeding from blunt force trauma, were intentionally placed in

oppressively hot vehicles without ventilation or access to water for several hours in

90-degree summer heat. Additionally, Plaintiffs have alleged DPD turned the heat

on and deliberately took their time getting to holding facilities (or Little Caesar’s

Arena) – violating their clearly established rights. See Burchett v. Kiefer, 310 F.3d

937 (6th Cir. 2002) (officers not entitled to qualified immunity for detaining plaintiff

while they searched a next-door home, where he was held three hours in handcuffs

in police cruiser with windows up and air conditioning off on a 90-degree day).

      Next, Plaintiffs A. Anest and Z. Kolodziej pleaded with DPD for medical

attention as they suffered significant injuries, but their cries fell upon deaf ears. In

fact, DPD refused to allow on-site medical staff to examine A. Anest while detaining

him for several hours, eventually just leaving him on the street critically injured and

disorientated, again violating his clearly established rights. He required five days’

hospitalization. See Estate of Owensby v. City of Cincinnati, 414 F.3d 596 (6th Cir.

2005) (officers not entitled to qualified immunity for failing to provide medical

attention to decedent when officers subjected him to beating, close-range pepper

spray, body compression and restraints creating obvious need for medical care).

      C. Plaintiffs are likely to succeed on claims that they were falsely arrested in
         violation of the Fourth Amendment.
                                          14
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.115     Page 34 of 47




       “It is clearly established that an arrest without probable cause violates the

Fourth Amendment.” Donovan v. Thames, 105 F.3d 291, 297-98 (6th Cir. 1997).

Throughout the demonstrations, DPD has arrested hundreds of peaceful

demonstrators without probable cause, including Plaintiffs T. Taylor, G. Branch, N.

Wallace, J. Bass, L. Ellis, M. Henige, A. Nahabedian, Z. Kolodziej, C. Arnold, and

A. Anest. As discussed throughout, numerous demonstrators have been arrested

without hearing an audible disbursement order or while attempting to comply with

officer instructions. Others were arrested seemingly for being in the area at the time.

      D. Plaintiffs are likely to succeed on their First Amendment claims.

      The First Amendment prohibits government officials from retaliating against

individuals for engaging in protected speech. Hartman v. Moore, 547 U.S. 250, 256

(2006). In order to sustain a retaliation claim under the First Amendment, a plaintiff

must show that (1) he engaged in a protected conduct, (2) an adverse action was

taken against him which would deter a person of ordinary firmness from continuing

to engage in the alleged misconduct, and (3) the adverse action was motivated at

least in part by the plaintiff's protected conduct. Thaddeus–X v. Blatter, 175 F.3d

378, 394 (6th Cir. 1999). These elements are easily satisfied here.

      1. Plaintiffs engaged in activity protected by the First Amendment

      The First Amendment reflects a profound national commitment to the

principle that debate on public issues should be uninhibited, robust, and wide-open,
                                          15
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.116     Page 35 of 47




and that it may well include vehement, caustic, and sometimes unpleasantly sharp

attacks on government and public officials. Leonard v. Robinson, 477 F.3d 347 (6th

Cir. 2007). Private citizens’ rights to criticize public officials and policies reflects

“the central meaning of the First Amendment.” Glasson v. City of Louisville, 518

F.2d 899, 904 (1975) Here, there is no reasonable dispute that Plaintiffs’ conduct,

participating in demonstrations against police abuse and unequal rights under the

law for Black citizens, is activity protected under the First Amendment.

      2. The use of force against Plaintiffs and mass arrests of Plaintiffs have
         chilled their First Amendment rights

      Plaintiffs need not show they were actually deterred from exercising their

right to free speech, but rather must show the actions were “capable of deterring a

person of ordinary firmness from exercising his or her right[s].” Thaddeus–X v.

Blatter, 175 F.3d 378, 398 (6th Cir.1999) (en banc) The threshold for the deterrent

effect of retaliation is especially low because “there is no justification for harassing

people for exercising their constitutional rights.” Id.

      In a recent case also dealing with police use of force against Black Lives

Matters activists, a district court held that police officers may not indiscriminately

use less-than-lethal force against peaceful protesters, even when other protesters in

the crowd may be engaging in violence. See Black Lives Matter Seattle-King

County v. City of Seattle, Seattle Police Department, No. 2:20-cv-00887-RAJ, 2020

WL 3128299, at *3 (W.D. Wash. June 12, 2020) (Exhibit M). In Black Lives Matter
                                          16
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.117    Page 36 of 47




Seattle-King County, police officers faced instances of assault by some in the protest,

but the plaintiffs’ conduct was, according to the court, “passionate but peaceful.” Id.

While the court acknowledged the difficulty of balancing public safety interests and

speech rights, it based its holding on the importance of the plaintiffs’ “constitutional

right to protest.” Id.

       In the instant case, there have been little to no allegations of assault against

DPD officers. Indeed, Plaintiffs’ passionate protesting actions have been

overwhelmingly peaceful, and it would be improper for Defendants to suppress the

plaintiffs’ First Amendment activities based on speculative conduct of others.

       3. Defendants’ conduct was motivated by Plaintiffs’ protected activity.

       While the Defendants’ subjective motivation is at issue here, Plaintiffs cannot

be required to meet a heightened burden of proof simply because this cause of action

includes a motive element. Thaddeus-X v. Blatter, 175 F.3d 378, 386 (6th Cir.

1999). That said, Plaintiffs have produced significant evidence that Defendants’ use

of excessive force was motivated by Plaintiffs’ and other demonstrators’ exercise of

their First Amendment rights. For example, one officer stated “stop protesting or we

will fuck you up” to a demonstrator. (Exhibit I) Another told Plaintiff N. Wallace to

“shut the fuck up before [he] made [her] the next victim.” (VC at 146) Officers also

called demonstrators “animals” and consistently cheered, laughed, high-fived one




                                          17
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.118     Page 37 of 47




another, and gleefully took photos and videos of detainees after attacking

demonstrators. (VC at 55; Exhibit A; Exhibit B)

      E. Plaintiffs are likely to succeed on their Monell claims.

      The Supreme Court has long held that municipal governments may only be

sued under § 1983 for unconstitutional or illegal municipal policies, and not for

unconstitutional conduct of their employees. Monell v. Dep't of Soc. Servs., 436

U.S. 658, 691 (1978). Where the established policies of the municipality do not

violate the constitution directly, municipalities may incur § 1983 liability where they

fail to adequately train their personnel such that a constitutional policy is applied in

an unconstitutional manner. City of Canton v. Harris, 489 U.S. 378, 387 (1989).

There, however, the plaintiff must show “the failure to train amounts to deliberate

indifference to [the] rights of persons with whom the police come into contact.” Id.

at 388. Notably, the Supreme Court acknowledged that “[a]n act performed pursuant

to a ‘custom’ that has not been formally approved by an appropriate decisionmaker

may fairly subject a municipality to liability on the theory that the relevant practice

is so widespread as to have the force of law.” Bd. of County Comm’rs v. Brown,

520 U.S. 397, 404 (1997).

      Not only has Defendant policymaker Chief Craig continuously authorized the

use of force against peaceful demonstrators, he has publicly endorsed the above-

described brutality. On June 2, 2020, after DPD, brutalized with batons, teargassed,


                                          18
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20       PageID.119    Page 38 of 47




pepper sprayed, and deployed the LRAD on non-violent demonstrators accused of

only minor crimes, or no crime at all, Chief Craig was quoted stating "I’m

encouraged, I’m confident in this department and in this city. We’re going to get it

done" and "[h]ats off to our Detroit Police Department and to our city." (Exhibit N)

Similarly, policymaker Mayor Duggan was quoted saying “[DPD] did a beautiful

job protecting our city.” Following the August 22-23, Chief Craig stated that he is

“just ecstatic over the men and women in the Detroit Police Department” (Exhibit

O) and on August 24, 2020 that he was “very proud” of the DPD officers.

      Surpassing the egregious conditions in Bd. of County Comm’rs v. Brown, here,

the rampant violent acts against Plaintiffs have been approved by Defendant

decisionmakers. Indeed, multiple Doe Officers told arrestees that they were “just

following orders” and that the above-described actions were “just orders that they

had to follow” as they brutalized and arrested approximately 40 demonstrators on

August 22-23, 2020. (VC at 269)

      II.    PLAINTIFFS WILL SUFFER IRREPARABLE HARM
             WITHOUT THE COURT’S INTERVENTION

      “[A]s a matter of law, the continuing deprivation of constitutional rights

constitutes irreparable harm.” Elrod v. Burns, 427 U.S. 347, 373 (1976). The loss

of First Amendment rights, for even a minimal period of time, constitutes irreparable

harm. Overstreet v. Lexington-Fayette Urban Cty. Govt., 305 F.3d 566, 578 (6th

Cir.2002). The Demonstrations in Detroit are ongoing. DPD, with the consistent
                                         19
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20          PageID.120    Page 39 of 47




endorsement of Chief Craig and Mayor Duggan, has made it clear that they will

continue assaulting, teargassing, pepper spraying, and deploying other “non-lethal”

weapons on non-violent demonstrators without court interference. Enough is

enough. Abundant video evidence has made it clear that Defendants are not

interested in whether there is probable cause that an individual committed a

significant crime, whether an individual is resisting, whether an individual is a threat,

or even whether an individual has even been warned prior to maiming and

brutalizing them. Additionally, some individuals, such as Plaintiff G. Branch, have

expressed that they are refraining from exercising their peaceful First Amendment

rights out of fear that they will be met with brutal violence. (VC at 278)

      There is a likelihood of repetition as these Plaintiffs plan on participating in

future demonstrations which are foreseeably ongoing. To the extent that any

Plaintiffs have been deterred from participating, there is a likely repetition that there

First Amendment rights would be restrained

      III.   THE PUBLIC’S INTEREST AND BALANCE OF EQUITIES
             WEIGH STRONGLY IN FAVOR OF PLAINITFFS

      “The determination of where the public interest lies [ ] is dependent on a

determination of the likelihood of success on the merits of the First Amendment

challenge because it is always in the public interest to prevent the violation of a

party's constitutional rights.” Connection Distrib. Co. v. Reno, 154 F.3d 281, 288

(6th Cir. 1998). Plaintiffs have established supra their likelihood of success on their
                                           20
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.121    Page 40 of 47




First Amendment claims. The public’s interest in preserving the constitutional right

to protest far outweighs any harm that could be experienced by Defendants were this

Court to enjoin them from engaging in the unjustified violence described above.

      The balance of equities strongly favors Plaintiffs in regard to Plaintiff’s Fourth

Amendment claims as well. Any hypothetical harm that would come from enjoining

Defendants as requested is outweighed by the very real harm experienced by

Plaintiffs as described throughout their Verified Complaint and this Motion.

Plaintiffs do not seek to stop the police from doing their jobs. They seek an end to

the excessive, unjustified, and consistent pattern of violence that has caused serious

injury to so many and deterred others from participating in demonstrations at all.

      IV.    COURTS ACROSS THE COUNTRY HAVE ENJOINED
             SIMILAR POLICE CONDUCT ARISING FROM BLACK
             LIVES MATTER PROTESTS

      Since the nationwide protests against police violence began in May 2020,

courts across the country have entered similar TROs enjoining police departments

from responding to protests against police violence with projectiles, chemical

weapons, and other force. Anti Police-Terror Project v. City of Oakland, Case no.

20-cv-03866-JCS, 2020 WL 4584185 *57-*58 (N.D. Cal. 2020)(Exhibit P) (after

four days of excessive force against peaceful demonstrators, enjoining police from

ever using projectiles, and significantly limiting the use of chemical weapons); Abay

et al. v. City of Denver, Case no. 20-cv-01616-RBJ, 2020 WL 3034161 *5 (D. Col.


                                          21
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20         PageID.122    Page 41 of 47




2020)(Exhibit Q) (after police use of force between May 28 and June 4, enjoining

police from use of chemical weapons unless “on-scene supervisor at the rank of

Captain or above specifically authorizes such use of force in response to specific

acts of violence or destruction of property that the command officer has personally

witnessed,” further prohibiting use of chemical weapons without time to disperse,

and the firing of projectiles into crowds); Black Lives Matter v. City of Seattle, Case

no. 2:20-cv-00887-RAJ, 2020 WL 3128299 *5-*6 (W.D. Wash. 2020)(Exhibit M)

(enjoining use of teargas against peaceful demonstrators and also requiring repeated

use of alternative de-escalation tactics in the face of violence or property destruction

before using teargas); Don’t Shoot Portland v. City of Portland, Case no. 3:20-cv-

00917-HZ, 2020 WL 3078329 *4 (D. Oreg. 2020)(Exhibit R) (same); Woodstock et

al. v. City of Portland, Case no. 3:20-cv-1035-SI, 2020 WL 3621179 (D. Oreg.

2020)(Exhibit S) (enjoining police from arresting, shooting, or beating journalists

and legal observers).

      In fact, a court has denied a TRO in only one case having to do with the police

use of force in response to the recent protests, specifically alleging the targeting of

journalists. See Goyette v. City of Minneapolis, Case no. 20-cv-1302, 2020 WL

3056705, *3, *5 (D. Minn. 2020) (Exhibit T). There, a TRO was denied because of

the unprecedented—and unlikely to repeat—circumstances under which force was

used, including the burning of a police station, because the police had not repeated


                                          22
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20        PageID.123     Page 42 of 47




the use of force in any other circumstances, Id. at *3, and because the police had

already voluntarily entered into a temporary restraining order prohibiting the

complained of tactics. Id. at *5. Here, there have been no such unprecedented

circumstances—protests have been almost entirely peaceful—and police have

repeatedly used the complained of tactics over many months.

      Additionally, unlike the police in these other cases, DPD’s actions have been

more violent, more obviously based on a hostility to protesters’ message, and have

been used more consistently over a longer period of time. For example, in Oakland

and Denver, the police’s actions largely involved the use of tear gas, pepper spray,

and rubber bullets. Anti Police-Terror Project v. Oakland, 2020 WL 4584185 at *8-

*16 (Exhibit P); Abay v. Denver, 2020 WL 3034161 at *1 (Exhibit Q). Here, DPD

has not only used tear gas, pepper spray, and rubber bullets—they have choked

demonstrators, beaten demonstrators with shields and batons, punched

demonstrators, kicked demonstrators, verbally abused demonstrators, deliberately

injured them using zip ties, deliberately removed their masks to pepper spray them

in the face, left them in heated vehicles, and hit demonstrators with their cars.

      Likewise, DPD’s actions have been more clearly motivated by the content of

plaintiff’s message. In Black Lives Matter v. Seattle, the court inferred the police’s

response was partially motivated by the demonstrators’ message because police

targeted gas on peaceful demonstrators, and deployed gas on demonstrators that


                                          23
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20       PageID.124    Page 43 of 47




were dispersing. 2020 WL 3128299 at *4 (Exhibit M). Here, not only did DPD use

force on peaceful demonstrators, they made statements to demonstrators expressing

hostility to their message, and engaged in repeated, needless cruelty against

demonstrators, even after they had been arrested or restrained. Further, in other

cases, TROs have issued based on only a few nights of police use of teargas and

rubber bullets. See e.g. Anti Police-Terror Project v. Oakland, 2020 WL 4584185

at *8-*16 (Exhibit P) (TRO issued after four days). Here, the DPD has engaged in

repeated acts of violence against demonstrators over the course of months, from May

29, when protests began, until as recently as August 22, 2020.

      A TRO is even more warranted here as protests in Detroit have been almost

entirely free of violence or property damage. In other cities, TROs have issued where

police responded to property destruction and looting, Id. at *17-*22 (Exhibit P),

where demonstrators threw projectiles at police, Black Lives Matter v. Seattle, 2020

WL 3128299 at *4 (Exhibit M); Don’t Shoot Portland v. Portland, 2020 WL

3078329 at *1 (Exhibit R), and even where a government building was damaged

with fire. Id. at *4. In each of these cases, courts have recognized that police must

engage in preventative measures and targeted, individualized enforcement, not mass

repression. Black Lives Matter v. Seattle, 2020 WL 3128299 at *3 (Exhibit M) (“the

proper response to potential and actual violence is for the government to ensure an

adequate police presence, and to arrest those who actually engage in such conduct,


                                         24
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20                             PageID.125         Page 44 of 47




rather than to suppress legitimate First Amendment conduct as a prophylactic

measure”). As another court noted, “property damage is a small price to pay for

constitutional rights—especially the constitutional right of the public to speak

against widespread injustice. If a store’s windows must be broken to prevent a

protestor’s facial bones from being broken or eye being permanently damaged, that

is more than a fair trade. If a building must be graffiti-ed to prevent the suppression

of free speech, that is a fair trade. The threat to physical safety and free speech

outweighs the threat to property.” Abay, 2020 WL 3034161 at *5 (Exhibit Q)

        Yet, here, DPD was not responding to any property destruction by Plaintiffs

or demonstrators, nor engaging in targeted arrests. Rather, the DPD was arbitrarily

and indiscriminately using force against peaceful demonstrators. Thus, just as courts

have done in other jurisdictions, this court should issue a TRO in this case.

                                               CONCLUSION1

        WHEREFORE, Plaintiffs respectfully request this Court (a) grant this

Motion for a temporary restraining order and preliminary injunction; and (b) grant

Plaintiffs any other such relief as the Court deems just and proper under the

circumstances.


1
  In addition, while Federal Rule of Civil Procedure 65(c) provides “no restraining order or preliminary injunction
shall issue except upon the giving of security by the applicant,” in the Sixth Circuit, “the district court possesses
discretion over whether to require the posting of security.” Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171
(6th. Cir. 1995) Here, no bond should be required because Defendants will not incur monetary loss as a result of the
injunction because the injunction would only require it to comply with Constitutional law and cease the use of
excessive force. (see 11A Wright, Miller & Kane, Federal Practice & Procedure 2d ¶ 2954 (2006) (courts may
“dispense with security altogether if the grant of an injunction carries no risk of monetary loss to the defendant”).

                                                         25
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.126   Page 45 of 47




                                   Respectfully submitted,

                                   SCHULZ LAW PLC

                                   By: /s/ Jack W. Schulz
                                   Jack W. Schulz (P78078)
                                   Amanda M. Ghannam (P83065)
                                   SCHULZ LAW PLC
                                   PO Box 44855
                                   Detroit, MI 48244
                                   (313) 246-3590
                                   jackwschulz@gmail.com
                                   amandamghannam@gmail.com
                                   On behalf of the National Lawyers Guild,
                                   Detroit/Michigan Chapter
                                   Attorneys for Plaintiffs
Dated:      August 30, 2020




                                     26
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20   PageID.127   Page 46 of 47




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DETROIT WILL BREATHE,
TRISTAN TAYLOR, NAKIA WALLACE,                        Case No.
JAZTEN BASS, LAUREN ROSEN, LAURYN                     Hon:
BRENNAN, AMY NAHABEDIAN, ZACH
KOLODZIEJ, LAUREN BRANCH,
LILLIAN ELLIS, OLIVIA PUENTE,
IMAN SALEH, MARGARET HENIGE,
CAYLEE ARNOLD, AND ALEXANDER ANEST,

            Plaintiffs,
vs.

CITY OF DETROIT, a municipal corporation,
MAYOR MICHAEL DUGGAN, acting in his official
and individual capacities, CHIEF JAMES CRAIG, acting in his official
and individual capacities, OFFICER STEPHEN ANOUTI, SERGEANT
TIMOTHY BARR, OFFICER DAVID HORNSHAW, OFFICER MARIAH
ERARD, and OFFICER DOES 1-100 inclusive,
acting in their respective individual capacities, all jointly and severally,

             Defendants.
__________________________________________________________________/
 Jack W. Schulz (P78078)           Julie H. Hurwitz (P34720)
 Amanda M. Ghannam (P83065)        William H. Goodman (P14173)
 SCHULZ LAW PLC                    Melissa A. Brown (P79127)
 PO Box 44855                      GOODMAN HURWITZ & JAMES,
 Detroit, MI 48244                 PC
 (313) 246-3590                    1394 E. Jefferson Ave.
 jackwschulz@gmail.com             Detroit, MI 48207
 amandamghannam@gmail.com          (313) 567-6170
 On behalf of the National Lawyers jhurwitz@goodmanhurwitz.com
 Guild, Detroit/Michigan Chapter   bgoodman@goodmanhurwitz.com
 Attorneys for Plaintiffs          mbrown@goodmanhurwitz.com
                                   On behalf of the National Lawyers
 Sean Riddell (P81302)             Guild, Detroit/Michigan Chapter
 The Riddell Law Firm PLLC         Co-counsel for Plaintiffs
Case 3:20-cv-12363-RHC-APP ECF No. 2 filed 08/31/20     PageID.128   Page 47 of 47




 400 Renaissance Center, Ste. 2600
 Detroit, MI 48243
 (313) 497-0074
 sriddell@riddelllawfirm.com
 On behalf of the National Lawyers
 Guild, Detroit/Michigan Chapter
 Co-counsel for Plaintiffs
__________________________________________________________________/

                        CERTIFICATE OF SERVICE

I hereby certify that on August 31, 2020, I electronically filed the foregoing
PLAINTIFFS’ MOTION TO TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION and BRIEF IN SUPPORT OF MOTION with the Clerk of the Court using
the ECF system which will send notification to all counsel of appearance.
Additionally, I certify that a copy of the foregoing documents was submitted First
Class mail to the following: City of Detroit, 2 Woodward Ave., Suite 500 Detroit,
MI 48226.
                                     Respectfully submitted,

                                     SCHULZ LAW PLC

                                     By: /s/ Jack W. Schulz .
                                     Jack W. Schulz (P78078)
                                     Amanda M. Ghannam (P83065)
                                     SCHULZ LAW PLC
                                     PO Box 44855
                                     Detroit, MI 48244
                                     (313) 246-3590
                                     jackwschulz@gmail.com
                                     amandamghannam@gmail.com
                                     On behalf of the National Lawyers Guild,
                                     Detroit/Michigan Chapter
                                     Attorneys for Plaintiffs
Dated:      August 30, 2020


                                        2
